DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nien (US 7556080 B2).
Regarding claim 1, Nien teaches a window blind (shown in figure 1), comprising: an upper beam 10; a lower beam 20, located below the upper beam 10; two ladder ropes 30, connected between (Col. 3, lines 13-14) the upper beam 10 and the lower beam 20, each said ladder rope 30 having a front vertical portion (labeled in figure 6 below), a rear vertical portion (labeled in figure 6 below), a plurality of transverse portions 32, a plurality of first ring portions 70-left, a plurality of second ring portions 70-right, and a plurality of third ring portions 60, the front vertical portion and the rear vertical portion being parallel to each other (shown in figure 


    PNG
    media_image1.png
    754
    667
    media_image1.png
    Greyscale

wherein the slot 42 has a first extending segment (labeled in figure 8 below) and a second extending segment (labeled in figure 8 below) that is perpendicular (see figure 8) to the first extending segment, the first extending segment extending from the front edge (shown in figure 8 below) of the slat 40 in a width direction of the slat 40 to a rear edge of the slat 40, and the second extending segment extending from one end of the first extending segment in a length direction of the slat to the through hole 41 and is communicated with the through hole 41 (see figure 8), and

    PNG
    media_image2.png
    519
    783
    media_image2.png
    Greyscale

wherein the through hole 41 has a round cross-section (shown in figure 8), and the through hole 41 is located between (see figure 8, ½ portion of the through hole is between the front edge and second segment) the front edge of the slat 40 and the second extending segment of the slot 42, so that the through hole 41 is tangent (see figure 8; thefreedictionary definition: A line, curve, or surface meeting another line, curve, or surface at a common point and sharing a common tangent line or tangent plane at that point.) to the second extending segment of the slot 42.
Regarding claim 9, Nien teaches a method of assembling the slats of the window blind comprising steps of: 
a) mounting one said slat 40 on the transverse portions 32 of the two ladder ropes 30 (Col. 3, lines 42-44); and 
b) inlaying the segment of the third ring portion 60 of each said ladder rope 30 into the slot 42 of the slat 40, and inlaying the segment to the through hole 41 of the slat 40 through the 
wherein the slot 42 extends from the front edge of the slat 40 to be communicated with the through hole 41.
wherein the slot 42 has a first extending segment (labeled in figure 8 above) and a second extending segment (labeled in figure 8 above) that is perpendicular (see figure 8) to the first extending segment, the first extending segment extending from the front edge (shown in figure 8 above) of the slat 40 in a width direction of the slat 40 to a rear edge of the slat 40, and the second extending segment extending from one end of the first extending segment in a length direction of the slat to the through hole 41 and is communicated with the through hole 41 (see figure 8), and
wherein the through hole 41 has a round cross-section (shown in figure 8), so that the through hole 41 is tangent (see figure 8; thefreedictionary definition: A line, curve, or surface meeting another line, curve, or surface at a common point and sharing a common tangent line or tangent plane at that point.) to the second extending segment of the slot 42.
Regarding claims 6 and 14, Nien teaches (see figure 6) the first ring portions 70-left are equal to the second ring portions 70-right in terms of size and are smaller than the third ring portions 60 in terms of size.
Regarding claims 7 and 15, Nien teaches the first ring portions 70-left and the second ring portions 70-right are in a front/rear-opposite arrangement (shown in figure 6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nien.
Regarding claims 5 and 13, Nien teaches all of the elements of the current invention as stated above except the two slots are arranged as being transversely symmetrical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the slat of Nien with transversely symmetrical slots, since it has been held that a mere rearrangement of the parts of a device involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). It should be noted that by making the slots transversely symmetrical, it would be difficult for the third ring portion to come out of the through hole during normal operation.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
.

    PNG
    media_image3.png
    134
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    450
    573
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571)270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634